 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CIRON B. SPRINGFIELD,                              No. 2:18-cv-0016 DB P
12                        Plaintiff,
13              v.                                       ORDER
14    M. VOONG, et al.,
15                        Defendants.
16

17            Plaintiff has requested an extension of time to file an amended complaint pursuant to the

18   court’s order of October 30, 2018. Good cause appearing, IT IS HEREBY ORDERED that:

19            1. Plaintiff’s motion for an extension of time (ECF No. 12) is granted; and

20            2. Plaintiff is granted thirty days from the date of this order in which to file an amended

21   complaint.

22   Dated: December 4, 2018

23

24

25
     /bh
26   spri0016.36amd

27

28
